United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1835
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Raymond Patrick Jimenez,                * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 5, 2007
                                Filed: September 18, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Raymond Patrick Jimenez pleaded guilty to conspiring to distribute 50 grams
or more of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)
and 846, and the district court1 sentenced him to 121 months in prison and 5 years of
supervised release. Jimenez appeals, and his counsel has filed a brief under Anders
v. California, 386 U.S. 738 (1967), challenging the government’s failure to move for
a downward departure, and the assessment of two criminal history points for his prior
sentences. We affirm.

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
       The plea agreement did not include language discussing the possibility of a
downward departure in exchange for substantial assistance, see United States v.
Godinez, 474 F.3d 1039, 1044 (8th Cir. 2007) (noting government does not have duty
to move to depart based on substantial assistance unless plea agreement created one),
and Jimenez did not attempt at sentencing to overcome the presumption of validity
accompanying his prior state convictions cited in the presentence report, see United
States v. Moore, 245 F.3d 1023, 1025 (8th Cir. 2001), or to prove by a preponderance
of the evidence that his convictions were constitutionally invalid, see United States
v. Stapleton, 316 F.3d 754, 756 (8th Cir. 2003). Rather, defense counsel conceded
that he had obtained the records for the conviction questioned by Jimenez, and that the
conviction was valid; and we find that the court’s criminal history calculation was
correct, see U.S.S.G. § 4A1.1(c); § 4A1.2(c)(1).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. We note, however, that the
oral pronouncement of Jimenez’s sentence, which governs, conflicts with the written
judgment. See United States v. Weir, 724 F.2d 94, 95 (8th Cir. 1984) (per curiam)
(oral sentence and not written order constitutes actual judgment of court); United
States v. Raftis, 427 F.2d 1145, 1146 (8th Cir. 1970) (per curiam) (oral
pronouncement prevails over contrary judgment). We therefore direct the district
court to modify the written judgment, which currently reflects a sentence of 120
months in prison, to conform to the oral pronouncement of a 121-month sentence.

       Accordingly, we affirm the judgment of the district court, as modified, and
grant counsel’s motion to withdraw on condition that counsel inform appellant about
the procedures for filing petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-